Case: 19-10765      Document: 00515811365           Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 7, 2021
                                   No. 19-10765
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Jeophrey Raul Murrieta,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:18-CR-75-2


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Jeophrey Raul Murrieta was convicted by a jury of assaulting a federal
   officer, resulting in bodily injury, in violation of 18 U.S.C. § 111(a)(1) and (b).
   He was sentenced to, inter alia, 151-months’ imprisonment.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10765      Document: 00515811365           Page: 2     Date Filed: 04/07/2021




                                     No. 19-10765


          Murrieta challenges the application of a serious-bodily-injury
   enhancement under Sentencing Guideline § 2A2.2(b)(3)(B). He asserts the
   presentence investigation report (PSR) improperly relied solely on the
   victim’s own analysis of the injury to his liver in determining that the injury
   was a “serious bodily injury”, as required for application of the
   enhancement. As he did in district court in his sole opposition to this aspect
   of the PSR (without providing rebuttal evidence at sentencing), Murrieta
   contends that, because a conclusion as to the extent of an injury must be made
   by a medical expert, the district court erred in accepting the facts in the PSR
   regarding the extent of the injury without medical testimony or additional
   record evidence to corroborate the victim’s assertion that his liver function
   was impaired.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Guideline § 2A2.2(b)(3)(B) requires a five-level increase to a base
   offense level if the victim of the offense sustained serious bodily injury.
   “Serious bodily injury” is defined as an “injury involving extreme physical
   pain or the protracted impairment of a function of a bodily member, organ,
   or mental faculty; or requiring medical intervention such as surgery,
   hospitalization, or physical rehabilitation”. U.S.S.G. § 1B1.1 cmt. 1(M).




                                           2
Case: 19-10765      Document: 00515811365          Page: 3   Date Filed: 04/07/2021




                                    No. 19-10765


          As an initial matter, Murietta has not cited authority establishing that
   evidence from a medical expert is required to support a determination that a
   victim suffered a serious bodily injury. The case relied on by Murietta,
   United States v. Johnson, 823 F.2d 840 (5th Cir. 1987), is inapposite.
          “Generally, a PSR bears sufficient indicia of reliability to be
   considered as evidence by the sentencing judge in making factual
   determinations.” United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012)
   (internal quotation marks and citation omitted). Our court has held the
   “sufficient indicia of reliability” requirement mandates only that “the facts
   used by the district court for sentencing purposes be reasonably reliable—a
   standard not intended to be onerous”. United States v. Malone, 828 F.3d 331,
   337 (5th Cir. 2016) (internal quotation marks and citation omitted).
          According to the victim’s account, which is related in the PSR, he
   missed work for 45 days due to the liver damage, a portion of his liver had
   shut down, and he remains under a doctor’s care, as his liver has not healed
   completely from the deep tissue bruise.         In short, the PSR provided
   sufficiently reliable facts to support application of the serious-bodily-injury
   enhancement. See United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014).
   Because the facts provided in the PSR were sufficiently reliable, Murrieta, for
   contesting those facts, was required to “present rebuttal evidence or
   otherwise demonstrate that the information in the PSR is unreliable”; he
   failed to do so. See Harris, 702 F.3d at 230.
          AFFIRMED.




                                          3